DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 

Applicant’s submission filed 02/07/2022 has been entered. 

Election/Restrictions

Claims 1, 4 - 8, 11, 12, 14, 15, 34, 36, 37, and 75 - 77 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 29, 30, 32, 33, 80, and 81, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/20/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the claims:
Claims 4, 12, 14, 15, 32, 33, 80, and 81 have been amended as follows:
	In claim 4, the first line of the claim, the phrase “said polymer is” has been replaced with the phrase --said polymers are--.
	In claim 4, the fourth line of the claim, the phrase “(PHB), and” has been replaced with the phrase --(PHB),-- so that the word “and” has been removed.
	In claim 12, the first line of the claim, the word “nanoclusters” has been replaced with the word --nanocluster--.
	In claim 14, the first line of the claim, the phrase “according to according to” has been replaced with the phrase --according to--.
	In claim 15, the first line of the claim, the phrase “according to according to” has been replaced with the phrase --according to--.
	In claim 32, the sixth line of the claim, the phrase “said identified targeted site” has been replaced with the phrase --said identified target site--.
	In claim 32, the last line of the claim, the phrase “said targeted site” has been replaced with the phrase --said target site--.
	In claim 33, the third line of the claim, the phrase “according to according to” has been replaced with the phrase --according to--.
	In claim 33, the sixth line of the claim, the phrase “said targeted site” has been replaced with the phrase --said target site--.
	In claim 33, the last line of the claim, the phrase “said targeted site” has been replaced with the phrase --said target site--.
	In claim 80, the last line of the claim, the phrase “the antibody” has been replaced with the phrase --the targeting antibody--.
	In claim 81, the first line of the claim, the phrase “the antibody” has been replaced with the phrase --the targeting antibody--.
	In claim 81, the second line of the claim, the phrase “bound antibody” has been replaced with the phrase --bound targeting antibody--.
	[Note: the examiner’s amendment set forth above is necessary to correct ambiguous antecedent basis issues and typographical issues in the claims].

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the amphiphilic dye coating and solubilizing of nanoclusters.  The closest prior art is Berkland et al. (of record; US 2009/0081295; “Berkland”).  However, the nanoclusters are coated with a dispersing material such as oil, and further comprise an active ingredient such as FITC dye encapsulated in or conjugated to the nanoparticles.  Thus, Berkland does not teach or suggest, and the prior art provides no rationale to modify the teachings of Berkland, so that an amphiphilic dye coats and solubilizes the nanoparticles/polymers of the nanocluster in an aqueous solvent, as required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618